ICJ_126_ArmedActivitiesApp2002_COD_RWA_2002-07-10_ORD_01_NA_01_FR.txt. 252

DÉCLARATION DE M. KOROMA
[Traduction]

1. Si j'ai voté en faveur de l’ordonnance, c’est parce que la Cour s’y
est, à mon sens, efforcée de répondre à certaines préoccupations qui sont
au cœur de la requête.

2. Dans sa demande en indication de mesures conservatoires, puis lors
des audiences, le Congo a invoqué divers instruments juridiques, au nombre
desquels figurent la Charte des Nations Unies, la Charte de l'Organisation
de l'unité africaine, la charte internationale des droits de l’homme, la
convention de 1948 sur le génocide, la quatrième convention de Genève
relative à la protection des personnes civiles en temps de guerre du 12 août
1949 et le premier protocole additionnel aux conventions de Genève, en
date du 8 juin 1977, relatif à la protection des victimes des conflits armés
internationaux, ainsi que la convention sur l'élimination de toutes les
formes de discrimination à l’égard des femmes du 18 décembre 1979. Ii a fait
état de l'occupation d’«une partie substantielle du territoire à l’est», entrai-
nant des «massacres humains à grande échelle», de «viols et violences
sexuelles faites aux femmes», d’«assassinats et enlèvements des acteurs poli-
tiques et activistes des droits de l’homme», d’«arrestations, détentions arbi-
traires, traitements inhumains et dégradants», de pillages systématiques des
institutions publiques et privées et des biens de la population civile, d’un
génocide de plus de 3 500 000 Congolais, y compris les victimes des récents
massacres dans la ville de Kisangani, ainsi que de la violation du droit sacré
à la vie inscrits dans la Déclaration universelle des droits de l'homme.

3. A l'appui de sa demande, le Congo a fait valoir

«la persistance des actes graves, flagrants et massifs, de torture,
peines ou traitements cruels, inhumains ou dégradants, de génocide,
de massacres, de crimes de guerre et de crimes contre l'humanité, de
discrimination, d'atteinte aux droits de la femme et de lenfant...».

4. Le Congo a également justifié sa demande en indication de mesures
conservatoires en invoquant

«{olutre les nombreux et ignobles crimes repris dans la requête intro-
ductive d’instance et dont est auteur le Rwanda, ... la continuation
des massacres (débutés en août 1998) depuis janvier 2002 à ce jour,
malgré de nombreuses résolutions du Conseil de sécurité et de la
Commission des droits de Phomme de l'ONU».

5. Le Congo a aussi soutenu que «ne pas ordonner dans l'immédiat les
mesures sollicitées conduirait à des conséquences humanitaires non
réparables ... à court terme [et] à long terme».

37
ACTIVITÉS ARMÉES (DÉCL. KOROMA) 253

6. A l’audience, le Congo a par ailleurs fait observer que «l'état de
guerre et l'occupation territoriale par les troupes étrangères ne plou-
vaient] guère favoriser le respect des droits des femmes»; il a rappelé à cet
égard les terribles souffrances endurées par les femmes et les enfants du
fait de la présence des troupes rwandaises, les «viols et exactions di-
verses», les «mutilations» et «autres formes de violences, dont l’enterre-
ment de femmes vivantes», perpétrés en violation de la convention sur
l'élimination de toutes les formes de discrimination à l'égard des femmes;
il a en outre cité la résolution 2002/14, adoptée le 19 avril 2002, dans
laquelle la Commission des droits de l’homme de l'ONU a déploré «le
recours largement répandu aux violences sexuelles contre les femmes et
les enfants, y compris comme moyen de guerre».

7. C'est sur la base des allégations qui précèdent que le Congo a prié la
Cour de dire et de juger que le Rwanda devait mettre fin à ces actes qui
constituent des violations graves, flagrantes et massives des droits du
peuple congolais.

8. Le Rwanda, pour sa part, a soutenu que la Cour était invitée par le
Congo «à prendre, sous forme d’une ordonnance en indication de me-
sures conservatoires, ce qui équivaudrait à un arrêt définitif sur le fond»,
à «ordonner des mesures à l'intention d'Etats qui [n'étaient] pas parties
à [la] procédure, et d'organisations internationales qui ne [pouvaient]
pas être parties» à celle-ci, et «à usurper l’autorité d’autres institutions
en créant sa propre force de maintien de la paix»; il a en outre déclaré
que de telles mesures «ne rellevaient] manifestement d’aucune compé-
tence que la Cour pourrait exercer dans une affaire entre deux Etats».

9. Se référant aux critères qui régissent l’indication de mesures conser-
vatoires, le Rwanda a affirmé que:

«[c]est ... Pétendue de la compétence qui peut découler des disposi-
tions invoquées par le requérant qui déterminera, parmi les droits
affirmés par ce dernier, ceux (s’il y en a) qui sont susceptibles de faire
Pobjet d’une décision de la Cour et peuvent donc être protégés par
des mesures conservatoires».

A cet égard, il a soutenu qu’«[aJucune des dispositions invoquées ... ne
fourni[ssait] ne fût-ce qu'une base prima facie à a compétence de la Cour
à Pégard du litige [opposant] le Congo et le Rwanda» et qu’en tout état
de cause «les instruments qui auraient pu, en d’autres circonstances,
contribuer à fonder cette compétence [n'étaient] pas en mesure de le faire
à l'égard des droits que le Congo cherchfait] ... à faire valoir».

10. I] ressort clairement des informations communiquées à la Cour
que de sérieuses menaces pèsent effectivement sur les populations de la
région concernée: leur vie, notamment, est en danger.

11. Aux termes de l’article 41 de son Statut, la Cour a le pouvoir
d'indiquer, «si elle estime que les circonstances l’exigent, quelles mesures
conservatoires du droit de chacun doivent être prises à titre provisoire».
L’indication de mesures conservatoires est subordonnée par la Cour a

38
ACTIVITÉS ARMÉES (DÉCL. KOROMA) 254

certains critères: pour que celle-ci puisse accéder à une demande en ce
sens, doivent notamment avoir été constatés une compétence prima facie
ou potentielle, un caractère d’urgence, et le risque qu’un préjudice irré-
parable soit causé si une ordonnance n’est pas rendue pour y parer. Je
suis d’avis toutefois que ces critères doivent être appréciés à la lumière de
Particle 41, qui autorise la Cour à «indiquer», si elle estime que les cir-
constances l’exigent, quelles mesures conservatoires du droit de chacun
doivent être prises, et à la lumière du rôle imparti à la Cour dans le main-
tien de la paix et de la sécurité internationales, notamment pour assurer
la sécurité des êtres humains et protéger le droit à la vie.

i2. A défaut de pouvoir, en l’absence de compétence prima facie, faire
droit à la demande, la Cour a, selon moi, fait preuve de sagesse et de
discernement en se déclarant, aux paragraphes 54, 55, 56 et 93 de l’ordon-
nance, profondément préoccupée par le drame humain, les pertes en vies
humaines et les terribles souffrances que l’on déplore dans l'est de la
République démocratique du Congo du fait des combats qui s’y dé-
roulent. La Cour a également souligné à juste titre que toutes les par-
ties à des instances devant elle devaient agir conformément aux obliga-
tions qui découlent pour elles de la Charte des Nations Unies et des règles
du droit international, y compris du droit humanitaire, et insisté sur
l'obligation faite au Congo et au Rwanda de respecter les dispositions
des conventions de Genève du 12 août 1949 et du premier protocole
additionnel à ces conventions, en date du 8 juin 1977, relatif à la protec-
tion des victimes des conflits armés internationaux, instruments aux-
quels ils sont tous deux parties.

13. La Cour a également eu raison, compte tenu du contexte dans
lequel s'inscrit la présente instance, de souligner, au paragraphe 93 de son
ordonnance, que les Etats, qu’ils acceptent ou non sa juridiction, de-
meurent en tout état de cause responsables des actes contraires au droit
international qui leur seraient imputables et sont tenus de se confor-
mer aux obligations qui sont les leurs en vertu de la Charte des Nations
Unies et des résolutions pertinentes du Conseil de sécurité, qui exigent
que «toutes les parties au conflit» mettent fin aux violations des droits de
l’homme et du droit international humanitaire, rappellent «à toutes les
parties les obligations qui leur incombent en ce qui concerne la sécurité
des populations civiles conformément à la quatrième convention de
Genève relative à la protection des personnes civiles en temps de guerre
du 12 août 1949», et ajoutent que «toutes les forces présentes sur le
territoire de la République démocratique du Congo sont responsables de
la prévention des violations du droit international humanitaire com-
mises sur le territoire qu’elles contrôlent».

14. Enfin, la Cour a souligné la nécessité pour les Parties à l'instance
d'user de leur influence pour prévenir les violations graves et répétées des
droits de l'homme et du droit international humanitaire encore consta-
tées récemment.

15. Selon la jurisprudence de la Cour, une mesure conservatoire peut
revêtir la forme d’une exhortation a «veill[er] à ce qu'il ne soit procédé à

39
ACTIVITÉS ARMEES (DECL. KOROMA) 255

aucun acte, de quelque nature qu’il soit, susceptible de préjuger des droits
réclamés ... ou d’aggraver ou d’étendre le différend soumis a la Cour»
(Compagnie d'électricité de Sofia et de Bulgarie, ordonnance du 5 dé-
cembre 1939, C.P.J.I. série AIB n° 79, p. 199); elle peut également être
indiquée lorsqu'il a été établi qu’un risque de dommages ou de préju-
dice irréparables existe, et n’est ni illusoire ni négligeable; il peut encore
s’agir d’encourager les parties à parvenir à un accord en vue de mainte-
nir le statu quo en attendant que la Cour se prononce définitivement sur
le fond de la demande, ou de les engager à ne pas recourir à la force et
à régler pacifiquement leur différend sur la base du droit.

16. Pour moi, si un différend devait justifier l'indication de mesures
conservatoires, ce serait bien celui-là. Toutefois, en l’absence de certains
éléments, la Cour n’a pas été en mesure de donner suite à la demande;
elle ne s’en est pas moins acquittée, par les déclarations incidentes (obiter
dicta) qu’elle a faites aux paragraphes susmentionnés, de ses responsa-
bilités dans le domaine du maintien de la paix et de la sécurité interna-
tionales et de l’obligation qui lui incombe de prévenir Paggravation du
différend. La position adoptée par la Cour ne peut apparaître que cons-
tructive, sans qu'il soit pour autant préjugé du fond de l'affaire. Il s’agit
d’une position d'ordre judiciaire, et il est de l'intérêt de toutes les
parties concernées d’entendre l’appel lancé par la Cour.

(Signé) Abdul G. Koroma.

40
